                 Case 2:20-cr-00025-WBS Document 33 Filed 08/27/20 Page 1 of 4


     The Law Office of Olaf W. Hedberg
 1   Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
 2   Sacramento, California 95814
     (916) 447-1192 office
 3   ohedberg@yahoo.com
 4

 5

 6
          IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
 7
                                               CALIFORNIA
 8

 9

10                                                     Case Number: 20-CR-25 WBS
     THE UNITED STAES OF AMERICA
11                                                     STIPULATION AND ORDER
     V.
12                                                         Date: June 22, 2020
     FERNANDA AYALA ZAMORA                                 Time: 9:00 am
13   LUIS HERNANDEZ-GUZMAN                                 Judge: Hon. William B. Shubb
14

15

16                   Plaintiff United States of America, by and through its counsel of record, and the
17   Defendants, by and through each counsel of record, hereby stipulate as follows:
18          1.       Attorneys Hedberg and Sinha need additional time to review discovery and needs
19   time to review it with their clients. This case was indicted on January 30, 2020 and since then the
20
     COVID-19 pandemic has caused delays in the defendant’s case preparation. Also, Attorneys
21
     Hedberg and Sinha have had technical issues viewing several items of discovery recently.
22
            2.       By this stipulation, the parties now move to continue the status conference until
23
     January 25, 2021 at 9:00 am, and to exclude time between August 31, 2020, and January 25,
24
     2021, under Local Code T4. Plaintiff does not oppose this request.
25
            3.       The parties agree and stipulate, and request that the Court find the following:

                                                       1
                 Case 2:20-cr-00025-WBS Document 33 Filed 08/27/20 Page 2 of 4



 1          a.       The government has provided discovery associated with this case.

 2          b.       Counsel for the defendants desires time to consult with their clients, to review the

 3   current charges, to conduct investigation and research related to the charges, to review and copy
 4   discovery for these matters and to discuss potential resolutions with their clients.
 5          c.       Counsel for the defendants believes that failure to grant the above-requested
 6   continuance would deny them the reasonable time necessary for effective preparation, taking into
 7   account the exercise of due diligence.
 8          d.       The government does not object to the continuance.
 9
            e.       In addition, on March 17, 2020, this Court issued General Order 611, which
10
            suspends all jury trials in the Eastern District of California scheduled to commence
11
            before May 1, 2020, which has been extended until further notice by General Order 618.
12
            These General Orders were entered to address public health concerns related to COVID-
13
            19. While these orders relate to the public health concerns cited by General Order 611
14
            and presented by the evolving COVID-19 pandemic, an ends-of-justice delay is
15
            particularly apt in this case because counsel have been encouraged to telework and
16
            minimize personal contact to the greatest extent possible. It will be difficult to avoid
17
            personal contact should the hearing proceed. In addition, the defendants have not filed
18
            waivers of personal appearance for status conferences under Rule 43, and therefore the
19
            Marshals and court security officers will need to be present to provide security for the
20
            hearing. This will increase potential exposure to COVID-19.
21
            f.       Based on the above-stated findings, the ends of justice served by continuing the
22
     case as requested outweigh the interest of the public and the defendants in a trial within the
23
     original date prescribed by the Speedy Trial Act.
24

25


                                                       2
                 Case 2:20-cr-00025-WBS Document 33 Filed 08/27/20 Page 3 of 4



 1          g.       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 2   et seq., within which trial must commence, the time period of August 31, 2020, to January 25,

 3   2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code
 4   T4] because it results from a continuance granted by the Court at defendant’s request on the basis
 5   of the Court's finding that the ends of justice served by taking such action outweigh the best
 6   interest of the public and the defendants in a speedy trial.
 7          4. Nothing in this stipulation and order shall preclude a finding that other provisions of
 8   the Speedy Trial Act dictate that additional time periods are excludable from the period within
 9
     which a trial must commence.
10
     IT IS SO STIPULATED
11
     Dated: August 25, 2020
12
     Respectfully submitted
13
     /s/ Olaf W. Hedberg                                                 /s/James Conolly
14   Olaf W. Hedberg                                                       James Conolly
     Attorney for Fernanda Jasmin Ayala Zamora                      Assistant United States Attorney
15

16   /s/ Christina Sinha
     Christina Sinha
17   Attorney for Luis Hernandez-Guzman
18

19

20

21

22

23

24

25


                                                       3
              Case 2:20-cr-00025-WBS Document 33 Filed 08/27/20 Page 4 of 4


                                                 ORDER
 1

 2
            GOOD CAUSE APPEARING, it is hereby ordered that the August 31, 2020 status
 3   conference be continued January 25, 2021 at 9:00 a.m. I find that the ends of justice warrant an
 4   exclusion of time and that the defendants' need for continuity of counsel and reasonable time for
     effective preparation exceeds the public interest in a trial within 70 days. THEREFORE IT IS
 5
     FURTHER ORDERED that time be excluded pursuant to 18 U.S.C. § 3161 (h) (7) (B) (ii) and
 6
     Local Code T4 from the date of this order until January 25, 2021.
 7

 8   IT IS SO ORDERED.

 9
     Dated: August 26, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                     4
